J-S10006-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                   IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                         Appellee

                    v.

WILLIAM V. CHIKONYERA,

                         Appellant                   No. 3830 EDA 2015

    Appeal from the Judgment of Sentence Entered November 24, 2015
           In the Court of Common Pleas of Philadelphia County
           Criminal Division at No(s): CP-51-CR-0001033-2015


BEFORE: BENDER, P.J.E., DUBOW, J., and SOLANO, J.

MEMORANDUM BY BENDER, P.J.E.:                       FILED MARCH 01, 2017

      Appellant, William V. Chikonyera, appeals from the judgment of

sentence of 4 years’ probation, imposed after he was convicted, following a

non-jury trial, of retail theft, 18 Pa.C.S. § 3929(a)(1), and criminal

conspiracy, 18 Pa.C.S. § 903(a)(1). On appeal, Appellant solely challenges

the sufficiency of the evidence to sustain his convictions. We affirm.

      Briefly, Appellant was arrested and charged with the above-stated

offenses based on his and a cohort’s theft of two computer monitors from a

Walmart store located in Philadelphia.    Appellant proceeded to a non-jury

trial and was ultimately convicted of retail theft and criminal conspiracy. On

November 24, 2015, he was sentenced to an aggregate term of 4 years’

probation.   Appellant filed a timely notice of appeal, and he also timely

complied with the trial court’s order to file a Pa.R.A.P. 1925(b) statement.

The court filed a responsive opinion on March 21, 2016. Herein, Appellant
J-S10006-17



presents one issue for our review, challenging the sufficiency of the evidence

to sustain his convictions. See Appellant’s Brief at 3.

      To begin, we note that:

            In reviewing a sufficiency of the evidence claim, we must
      determine whether the evidence admitted at trial, as well as all
      reasonable inferences drawn therefrom, when viewed in the light
      most favorable to the verdict winner, are sufficient to support all
      elements of the offense. Commonwealth v. Moreno, 14 A.3d
      133 (Pa. Super. 2011). Additionally, we may not reweigh the
      evidence or substitute our own judgment for that of the fact
      finder. Commonwealth v. Hartzell, 988 A.2d 141 (Pa. Super.
      2009). The evidence may be entirely circumstantial as long as it
      links the accused to the crime beyond a reasonable doubt.
      Moreno, supra at 136.

Commonwealth v. Koch, 39 A.3d 996, 1001 (Pa. Super. 2011).

      Again, Appellant was convicted of retail theft and criminal conspiracy.

Retail theft is defined in the Crimes Code, as follows:

      (a) Offense defined.--A person is guilty of a retail theft if he:

         (1) takes possession of, carries away, transfers or causes
         to be carried away or transferred, any merchandise
         displayed, held, stored or offered for sale by any store or
         other retail mercantile establishment with the intention of
         depriving the merchant of the possession, use or benefit of
         such merchandise without paying the full retail value
         thereof;

18 Pa.C.S. § 3929(a)(1). Additionally, criminal conspiracy is defined as:

      (a) Definition of conspiracy.--A person is guilty of conspiracy
      with another person or persons to commit a crime if with the
      intent of promoting or facilitating its commission he:

         (1) agrees with such other person or persons that they or
         one or more of them will engage in conduct which
         constitutes such crime or an attempt or solicitation to
         commit such crime; or


                                     -2-
J-S10006-17


           (2) agrees to aid such other person or persons in the
           planning or commission of such crime or of an attempt or
           solicitation to commit such crime.

18 Pa.C.S. § 903(a)(1)-(2).

      In    this   case,   Appellant   presents   a   very   cursory   argument   in

challenging the sufficiency of the evidence to sustain his convictions.

Essentially, he maintains that the evidence demonstrated only that he was

present at the scene while his cohort committed the retail theft.             After

reviewing the record, we disagree.        The evidence presented at Appellant’s

trial, as summarized by the trial court below, was clearly sufficient to prove

that he committed both retail theft and criminal conspiracy:

             Omar Santos (“Mr. Santos”) testified that on May 12[],
      2014, at 11:20 [a.m.], he worked as a security officer at the
      Walmart located at One Franklin Mills Boulevard in the city and
      county of Philadelphia. From the store security cameras, Mr.
      Santos observed a male named Mr. Markeece (“Markeece”) place
      two computer monitors into a shopping cart. Markeece then left
      the shopping cart with [] Appellant who proceeded to rip the
      security devices off [] the two computer monitors. Accordingly,
      once Mr. Santos saw the security devices being ripped off the
      monitors he contacted the police. Shortly after, Mr. Santos
      watched Markeece and [] Appellant exit the store. Markeece
      pushed the shopping cart, while [] Appellant walked along side
      [sic] of the shopping cart. [] Appellant and Markeece passed all
      points of sale, made no attempt to purchase the computer
      monitors, and no receipts were provided for the items.

            Mr. Santos approached both suspects outside on the
      sidewalk and identified himself as a security officer.     In
      response, Appellant started quickly walking to his car, while
      Markeece talked to Mr. Santos.        As Mr. Santos spoke to
      Markeece, the police arrived on scene. Markeece abandoned the
      computer monitors in the shopping cart on the sidewalk, and
      took off running.




                                         -3-
J-S10006-17


             Officer Jared Attewell, of the Philadelphia Police
      Department, arrived to the Walmart in response to Mr.
      Santos’[s] phone call. Upon his arrival, Officer Attewell observed
      Mr. Santos[’s] pointing to Markeece, who [the officer] observed
      run and attempt to get into the already moving vehicle being
      driven by [] Appellant. Officer Attewell then stopped the vehicle
      and placed both [] Appellant and Markeece under arrest. Mr.
      Santos identified Markeece and [] Appellant as the two
      individuals that took the shopping cart out of the store without
      paying.

Trial Court Opinion, 3/21/16, at 1-2 (citations to the record omitted).

      This evidence clearly belies Appellant’s argument that he was merely

present at the scene when Markeece stole the computer monitors. Appellant

and Markeece obviously intended to steal the monitors, agreed to do so

together, and both men committed overt acts in furtherance of that

conspiracy. See Commonwealth v. Galindes, 786 A.2d 1004, 1010 (Pa.

Super. 2001) (“A conspiracy conviction requires proof of (1) an intent to

commit or aid in an unlawful act, (2) an agreement with a co-conspirator

and (3) an overt act in furtherance of the conspiracy.”) (citation omitted).

Specifically, Markeece put the monitors into the cart, and Appellant removed

their security tags, thus suggesting an intent to steal those items. The two

men then walked out of the store together, with the cart containing the

monitors.    Neither Appellant nor Markeece attempted to pay for the

monitors, further demonstrating their intent to steal them.      Finally, when

confronted by Mr. Santos outside the store, Appellant quickly walked away,

and then subsequently assisted Markeece in fleeing from Officer Attewell by

driving the get-away car. Appellant’s and Markeece’s flight indicated their



                                     -4-
J-S10006-17



consciousness of guilt, and the court was free to consider it, along with the

other evidence produced by the Commonwealth, in finding Appellant guilty.

See Commonwealth v. Hargrave, 745 A.2d 20, 23 (Pa. Super. 2000)

(citations omitted).   Therefore, the evidence was more than sufficient to

prove that Appellant committed retail theft and criminal conspiracy.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/1/2017




                                    -5-